         Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 1 of 36




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


    CHER A. D.,1                                 6:20-cv-00439-BR

              Plaintiff,                         OPINION AND ORDER

    v.

    COMMISSIONER OF SOCIAL
    SECURITY,

              Defendant.


LAURIE B. MAPES
Attorney at Law
P.O. Box 1241
Scappoose, OR 97056
(503) 543-2900

LUKE MOEN-JOHNSON
Drew L. Johnson, P.C.
1700 Valley River Dr., Ste. 100
Eugene, OR 97401
(541) 434-6466

             Attorneys for Plaintiff


1 In the interest of privacy this Court uses only the first name
and the initial of the last name of the nongovernmental party in
this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 2 of 36




BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
LEISA A. WOLF
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3621

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Cher A. D. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

and Disabled Widow's Benefits (DWB) under Title II of the Social

Security Act.   This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter for the

immediate calculation and payment of benefits.




2 - OPINION AND ORDER
            Case 6:20-cv-00439-BR    Document 12   Filed 02/12/21   Page 3 of 36




                              ADMINISTRATIVE HISTORY

        On April 11, 2017, Plaintiff protectively filed her

applications for disability benefits.                Tr. 222.2      In that

application Plaintiff alleges a disability onset date of

January 1, 1983.          Tr. 222.     On February 2, 2018, Plaintiff filed

an application for disabled widow's benefits.                  Tr. 229.       In that

application Plaintiff alleges her husband died on February 14,

2017.        Tr. 231.    The ALJ states in his Opinion that Plaintiff

protectively filed both applications on December 27, 2017, and

alleged a disability onset date of February 14, 2017, in both

applications.         Tr. 13.       There is not any information in the

record to clarify these discrepancies.                Plaintiff, however,

appears to concede in her Opening Brief that the disability

onset date for both applications is February 14, 2017, for

purposes of this Court's review.              Pl.'s Br. (#8) at 4.

        Plaintiff's applications were denied initially and on

reconsideration.          An Administrative Law Judge (ALJ) held a

hearing on April 30, 2019.             Tr. 13, 32-76.      Plaintiff and a

vocational expert (VE) testified at the hearing.                    Plaintiff was



       Citations to the official Transcript of Record (#7) filed
        2

by the Commissioner on July 16, 2020, are referred to as "Tr."


3 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 4 of 36




represented by an attorney at the hearing.

     On June 5, 2019, the ALJ issued an Opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 13-24.    Plaintiff requested review by the

Appeals Council.   On January 17, 2020, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.    See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On March 17, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                               BACKGROUND

     Plaintiff was born on August 28, 1967.          Tr. 22, 222.

Plaintiff was 49 years old on her alleged disability onset date.

Tr. 22.    Plaintiff has at least a high-school education.

Tr. 22.    Plaintiff has past relevant work experience as a sales

clerk, cashier II, drama teacher, and administrative clerk.

Tr. 22.

     Plaintiff alleges disability due to Post-Traumatic Stress

Disorder (PTSD), cachexia (a weakness and wasting of the body

due to severe chronic illness), migraines, pelvic inflammatory



4 - OPINION AND ORDER
     Case 6:20-cv-00439-BR    Document 12    Filed 02/12/21   Page 5 of 36




disease, arthritis, nerve damage in the right foot, and

sciatica.   Tr. 78-79.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 16-21.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision



5 - OPINION AND ORDER
     Case 6:20-cv-00439-BR    Document 12    Filed 02/12/21   Page 6 of 36




if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.       Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).      The court may not substitute its



6 - OPINION AND ORDER
     Case 6:20-cv-00439-BR    Document 12   Filed 02/12/21   Page 7 of 36




judgment for that of the Commissioner.         Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).       20 C.F.R. § 404.1520(a)(4)(i).          See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.             20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii).       See also Keyser, 648 F.3d

at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.           The

criteria for the listed impairments, known as Listings, are



7 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 8 of 36




enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also



8 - OPINION AND ORDER
     Case 6:20-cv-00439-BR    Document 12   Filed 02/12/21   Page 9 of 36




Keyser, 648 F.3d at 724-25.       Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.              Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. § 404.1520(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since February 14, 2017,

Plaintiff's alleged disability onset date.          Tr. 16.

     At Step Two the ALJ found Plaintiff has the severe

impairments of major depressive disorder; PTSD; history of

eating disorder; spine disorder; and disorders of the muscle,

ligament, and fascia.    Tr. 16.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,



9 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 10 of 36




appendix 1.   Tr. 16.   The ALJ found Plaintiff has the RFC to

perform light work.     Tr. 18.   The ALJ concluded Plaintiff has

the ability to understand, to remember, and to carry out short,

simple, routine job instructions consistent with unskilled work.

Plaintiff can have only occasional cursory interactions with

coworkers and the public.      Tr. 18.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.      Tr. 22.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as photocopy-machine

operator, collator operator, and routing clerk.             Tr. 23.

Accordingly, the ALJ found Plaintiff is not disabled.              Tr. 24.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons supported by substantial

evidence in the record for discounting Plaintiff's testimony;

(2) failed to evaluate properly the medical evidence;

(3) improperly adopted the opinions of nonexamining physicians

regarding Plaintiff's RFC; and (4) failed to provide legally

sufficient reasons for rejecting lay-witness statements.



10 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 11 of 36




I.   The ALJ erred when he discounted Plaintiff's subjective
     testimony regarding her mental-health symptoms.

     Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff's

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."                  Id.

             If the claimant satisfies the first step of this


11 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 12 of 36




analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.").   General assertions that the claimant's testimony is

not credible are insufficient.      Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).    The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."   Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.    Analysis

           Plaintiff testified she is unable to work because of

her "unstable emotions."     Tr. 54.   Plaintiff testified she

"triggers easily" due to a history of abuse and PTSD, and she

gets upset and angry.    Tr. 54.    Plaintiff also asserts she has

systemic sclerosis, scar tissue in her spine and neck, and long-



12 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 13 of 36




term depression.    Tr. 54-55, 57.    She contends she has

difficulty using her hands to grasp and her systemic sclerosis

causes her to have a lot of pain and shortness of breath.

Tr. 19, 55.

           The ALJ concluded Plaintiff's medically determinable

impairments could reasonably be expected to cause Plaintiff's

alleged symptoms.    Tr. 19.    The ALJ, however, found Plaintiff's

statements concerning the intensity, persistence, and limiting

effects of her symptoms are inconsistent with the medical

evidence and other evidence in the record.          Tr. 19.     For

example, on June 18, 2017, Tanja Kujac, M.D., performed a

consultative physical examination of Plaintiff.             Tr. 390-94.

Dr. Kujac reported Plaintiff does not have any postural,

manipulative, or environmental limitations; she is able to stand

and to walk for up to six hours; and she does not have any

limitation as to her sitting capacity.         Tr. 394.     Dr. Kujac also

noted Plaintiff easily walked into the examination room, was

able to sit in the examination chair, and was able to briskly

transfer from the chair to the examination table and back.

Tr. 391.

           On this record the Court concludes the ALJ provided



13 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 14 of 36




legally sufficient reasons for discounting Plaintiff's

allegations regarding her physical limitations.

          The ALJ, however, did not provide clear and convincing

reasons for discounting Plaintiff's subjective testimony

regarding her mental-health symptoms.        The ALJ concluded

Plaintiff was "treated conservatively with therapy, mindfulness

meditation, and yoga, and she declined to take medications"

(Tr. 20), but the record does not support this reasoning.               For

example, in December 2017 Plaintiff told her provider at the

White Bird Medical Clinic that she wanted "to try counseling and

natural/holistic remedies as opposed to medications for

treatment."   Tr. 406.   Plaintiff, however, was later prescribed

medications, which she took for her anxiety.           Tr. 559-60.      The

ALJ acknowledged Plaintiff's use of medications, but he stated

Plaintiff discontinued their use "despite their efficacy with

controlling her symptoms."      Tr. 21.    Although Plaintiff stopped

taking her medications in February 2019, the record reflects it

was only because she broke up with her boyfriend and she left

the house without her medications.         Tr. 533.    She later obtained

new prescriptions and resumed taking her medications.              Tr. 537.

The record, however, reflects Plaintiff continued to experience



14 - OPINION AND ORDER
        Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 15 of 36




anxiety, nightmares, anger, and mood swings despite taking her

medications.      Tr. 537, 578.

             The ALJ also discounted Plaintiff's testimony based on

Plaintiff's daily activities.         The ALJ noted Plaintiff "is able

to prepare simple meals, shower daily, maintain friendships, use

public transportation without assistance, shop, do her laundry

by hand, use a computer, read, make art, and complete all

household chores."       Tr. 20.    The record, however, reflects on

June 22, 2017, Plaintiff reported to Pamela Roman, M.D., during

a psychodiagnostic assessment that Plaintiff "tries" to shower

every day, and she only "knows how" to do household chores.

Tr. 397.     Although Plaintiff reported she goes grocery shopping,

she stated she may break down and sit on the floor crying while

shopping.     Tr. 56-57.    Plaintiff also needs reminders to take

her medications and encouragement to attend to her personal

care.    Tr. 295.    Guthrie Crawford, a friend, reports Plaintiff

gets upset, has outbursts, and "just leaves" when stressed.

Tr. 327-32. George Rode, another acquaintance, described

Plaintiff as a "[v]ery sweet person until something goes wrong

or not expected," and then Plaintiff starts to "tense up," to

quiver, to raise her voice, and "get[s] close to abusive."



15 - OPINION AND ORDER
      Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 16 of 36




Tr. 376.   Doyle Shaw, another friend, described Plaintiff as a

"really nice person" until she has a PTSD episode and starts

crying.    Tr. 374.   Jon Correll, another friend, also stated

Plaintiff has frequent episodes at night, wakes up in tears, and

"will jump in her car and leave, spending the night in her car

crying."   Tr. 360.     Dr. Roman noted Plaintiff was observed

weeping while completing the forms for her evaluation.               Tr. 398.

Plaintiff cites to numerous instances in the record that reflect

her tearfulness and crying in front of medical professionals.

See Pl.'s Br. (#8) at 24.

            On this record the Court concludes the ALJ erred when

he discounted Plaintiff's testimony regarding her mental-health

symptoms and failed to provide legally sufficient reasons

supported by substantial evidence in the record for doing so.

II.   The ALJ erred in his evaluation of the medical opinions of
      Dr. Roman and Zac Schwartz, Ph.D., a treating psychologist.

      Plaintiff contends the ALJ failed to evaluate properly the

"persuasiveness" of the medical opinions of Dr. Schwartz,

Plaintiff's treating psychologist, and Dr. Roman, an examining

psychologist.

      A.    Standards

            The Court notes the regulations regarding evaluation


16 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 17 of 36




of medical evidence have been amended and several of the prior

Social Security Rulings, including SSR 96-2p, have been

rescinded for claims protectively filed after March 27, 2017.

The new regulations provide the Commissioner "will no longer

give any specific evidentiary weight to medical opinions; this

includes giving controlling weight to any medical opinion."

Revisions to Rules Regarding the Evaluation of Medical Evidence

(Revisions to Rules), 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).      See 20 C.F.R. § 404.1520c(a).          Instead

the Commissioner must consider all medical opinions and

"evaluate their persuasiveness" based on "supportability" and

"consistency" using the factors specified in the regulations.

20 C.F.R. § 404.1520c(c).      Those factors include

"supportability," "consistency," "relationship with the

claimant," "specialization," and "other factors."             Id.   The

factors of "supportability" and "consistency" are considered to

be "the most important factors" in the evaluation process.                  Id.

See also Revisions to Rules, 82 Fed. Reg. 5844.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.



17 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 18 of 36




                First, we will articulate our consideration of
                medical opinions from all medical sources
                regardless of whether the medical source is an
                AMS [Acceptable Medical Source]. Second, we will
                always discuss the factors of supportability and
                consistency because those are the most important
                factors. Generally, we are not required to
                articulate how we considered the other factors
                set forth in our rules. However, when we find
                that two or more medical opinions . . . about the
                same issue are equally well-supported and
                consistent with the record but are not exactly
                the same, we will articulate how we considered
                the other most persuasive factors. Third, we
                added guidance about when articulating our
                consideration of the other factors is required or
                discretionary. Fourth, we will discuss how
                persuasive we find a medical opinion instead of
                giving a specific weight to it. Finally, we
                will discuss how we consider all of a medical
                source's medical opinions together instead of
                individually.

Revisions to Rules, 82 Fed. Reg. 5844.

          Although the regulations eliminate the "physician

hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [he/she] considered the medical opinions" and

"how persuasive [he/she] find[s] all of the medical opinions."

20 C.F.R. § 404.1520c(a) and (b)(1).        The ALJ is required to

"explain how [he/she] considered the supportability and

consistency factors" for a medical opinion.          20 C.F.R.

§ 404.1520c(b)(2).    Accordingly, the court must evaluate whether


18 - OPINION AND ORDER
     Case 6:20-cv-00439-BR    Document 12   Filed 02/12/21   Page 19 of 36




the ALJ properly considered the factors as set forth in the

regulations to determine the persuasiveness of a medical

opinion.

     B.      Analysis

             1.   Dr. Roman

                  On June 22, 2017, Dr. Roman, an examining

psychologist, performed a Psychodiagnostic Assessment of

Plaintiff.    Tr. 395-402.    Dr. Roman diagnosed Plaintiff with

PTSD, major depressive disorder, child and adult abuse, and mild

neurocognitive disorder from a traumatic brain injury.               Tr. 400.

Dr. Roman concluded Plaintiff is able to understand and to

remember simple instructions and might be able to understand and

to remember more complicated instructions in a supportive

setting.   Tr. 400.     Dr. Roman noted Plaintiff was applying for

Social Security benefits, which suggests that she can manage to

recall instructions at least intermittently.            Tr. 400.

Dr. Roman, however, noted Plaintiff's possible head trauma could

affect Plaintiff's ability to understand and to remember complex

instructions.     Tr. 400.    Based on her examination, Dr. Roman

also concluded Plaintiff would not be able to maintain attention

and concentration on even a part-time basis without decompen-



19 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 20 of 36




sating and being extremely distracting to others.             Tr. 401.

                The ALJ concluded Dr. Roman's diagnosis of PTSD

and depression was consistent with Plaintiff's treatment

history.   Tr. 20.   The ALJ, however, found Dr. Roman's diagnosis

of neurocognitive brain disorder "not persuasive" on the ground

that it was based primarily on Plaintiff's self-report of injury

without corroborating medical evidence.         Tr. 20.

                The partial reliance on a claimant's self-

reported symptoms does not provide a reason to reject a

psychiatrist's opinion.      Buck v. Berryhill, 869 F.3d 1040, 1049

(9th Cir. 2017).     Here Dr. Roman conducted a clinical interview,

documented a mental-status examination, and administered four

objective tests.     Accordingly, the ALJ's conclusion that

Dr. Roman "relied heavily" on Plaintiff's self-report is not

consistent with or supported by the record.

                The ALJ also found Dr. Roman was unaware that

Plaintiff had worked for her husband's business before and after

her alleged head injury, and, therefore, Dr. Roman's conclusion

that Plaintiff was unable to perform even part-time work was not

persuasive.   Tr. 20.

                Plaintiff, however, points out that Dr. Roman was



20 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 21 of 36




aware that Plaintiff had worked for her husband as noted in

Dr. Roman's report:

                      [Plaintiff] worked with last her husband
                      (sic) who did taxes, saying she took care of
                      the mail, talked to people and cleaned his
                      office. After his stroke he was somewhat
                      paralyzed and so she had to drive him
                      places. She said she was not a bookkeeper
                      so much as his assistant. . . .

                      [On testing Plaintiff] could do simple
                      addition, subtraction and multiplication but
                      made simple errors such as answering 9+7=17
                      and 17-9=12. This is unusual given her
                      self-report that she helped her husband do
                      taxes.

Tr. 396, 399.   Plaintiff contends the ALJ misread Dr. Roman's

report, and, therefore, his rejection of Dr. Roman's opinion is

not supported by substantial evidence in the record.             The Court

agrees.

                On this record the Court concludes the ALJ erred

when he discounted Dr. Roman's medical opinion because the ALJ

did not provide legally sufficient reasons supported by

substantial evidence in the record for doing so.

          2.    Dr. Schwartz

                Dr. Schwartz was Plaintiff's treating mental-

health provider from April 2018 through April 2019.             Tr. 655-58.

On March 5, 2019, Dr. Schwartz completed a Mental Residual


21 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 22 of 36




Functional Capacity Assessment of Plaintiff.           Tr. 646-51.      In a

letter accompanying his assessment Dr. Schwartz noted:

                      [Plaintiff] clearly suffers extreme symptoms
                      of PTSD and anxiety that stems from a hoist
                      (sic) of developmental traumas and
                      exacerbated by current situations. While
                      she is very bright and talented and can
                      function at moments, she is completely
                      unable to seek or maintain regular
                      employment as her mood swings and symptoms
                      would prevent her from the minimal amount of
                      reliability and stability necessary [to]
                      maintain such employment.

                      While she is making progress in treatment,
                      she will not gain the stability and
                      reliability necessary for sustainable
                      employment in the foreseeable future.

Tr. 651.   Dr. Schwartz opined Plaintiff has moderate limitations

in her ability to understand and to remember short and simple

instructions, to sustain an ordinary routine without special

supervision, to make simple work-related decisions, and to ask

simple questions or request assistance.         He opined Plaintiff has

moderately severe limitations in her ability to remember

locations and work-like procedures; to understand, to remember,

and to carry out detailed instructions; to maintain socially

appropriate behavior and to adhere to basic standards of

neatness and cleanliness; to respond appropriately to changes in

the work setting; and to be aware of normal hazards and to take


22 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 23 of 36




appropriate precautions.     Dr. Schwartz also opined Plaintiff has

severe limitations in her ability to maintain attention and

concentration for extended periods; to perform activities within

a schedule, to maintain regular attendance, and to be punctual;

to work in coordination with or in proximity to others without

being distracted; to complete a normal workday or workweek

without interruptions caused by her psychological symptoms; to

perform at a consistent pace without an unreasonable number and

length of rest periods; to interact with the general public; to

accept instructions and to respond appropriately to criticism

from supervisors; to get along with coworkers or peers; to

travel in unfamiliar places or use public transportation; and to

set realistic goals or to make plans independently of others.

Tr. 647-49.

                The ALJ found Dr. Schwartz's opinion "not

persuasive" on the ground that it is "wholly inconsistent with

his own progress notes" and the "reaming medical evidence" and

that Dr. Schwartz's treatment notes consistently show Plaintiff

was making "steady progress."      Tr. 21.     The ALJ also asserted

Plaintiff described "a variety of daily tasks she is able to

complete independently."     In addition, the ALJ found even though



23 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 24 of 36




Plaintiff's emotional responses to stress are consistent with

her diagnosis, "she has not received the level of treatment one

would see with an individual experiencing disabling psycho-

logical symptomatology resulting in a lack of employability at

any level."   Tr. 21.

                As noted, the ALJ is required to apply five

factors to determine the persuasiveness of a medical opinion:

(1) supportability; (2) consistency with other evidence in the

record; (3) the medical sources' relationship with the claimant

including length, frequency, and extent of treatment; (4) the

medical source's area of specialization; and (5) other factors

including familiarity with other evidence and the requirements

of the disability program.      20 C.F.R. § 404.1520.         Support-

ability and consistency are considered the most important

factors.   20 C.F.R. § 404.1520c(c).

                a.      Dr. Schwartz's Treatment Notes

                A conflict between a treating doctor's opinion

and his treatment notes may provide a reason to discredit his

opinion.   Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014).

Treatment notes indicating the patient has improved, however,

must be read "in context of the overall diagnostic picture" and



24 - OPINION AND ORDER
     Case 6:20-cv-00439-BR    Document 12   Filed 02/12/21   Page 25 of 36




"do[] not mean that the person's impairment no longer seriously

affects her ability to function in the workplace."              Holohan v.

Massanari, 246 kF.3d 1195, 1205 (9th Cir. 2001).

                Here the ALJ disregarded "the context" of

Dr. Schwartz's treatment notes that support disability.               At the

start of his treatment in April 2018 Dr. Schwartz described

Plaintiff's symptoms as anxiety, sleep disruption, hyper-

vigilance, intrusive memories, and placing herself in dangerous

situations.   Tr. 655.   Although Dr. Schwartz consistently

described Plaintiff's progress as "good," "very good," and even

"excellent," his records also describe the context of

Plaintiff's condition.       For example, on May 1, 2018, in his

notes Dr. Schwartz reported Plaintiff was very emotional and

"hair triggery" (Tr. 656); in June 2018 Plaintiff was "venting

mistakes and [the] urge to put herself in harms way" (Tr. 656);

in July 2018 Plaintiff was doing "lots of venting" (Tr. 656); in

August 2018 Plaintiff was feeling more optimistic but still

"shaky" (Tr. 656); in September 2018 Plaintiff expressed

"confusion and frustration with self . . . unable and not worth

it" (Tr. 657); in October 2018 Plaintiff shared "lots of moments

of 'post trauma'" that triggered panic attacks (Tr. 657); in



25 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 26 of 36




December 2018 Plaintiff needed to work on internal conflict

resolution and behavioral choices (Tr. 657); in January 2019

Plaintiff was "freaking out" over "little things" and "'packing

to leave' syndrome'" (Tr. 657-58); and in her final session in

February 2019 Plaintiff reported she was "very unhappy, [in]

relationship crisis, waking up feeling 'bizarre' and angry"

(Tr. 658).

                Based on this record the Court concludes the ALJ

erred when he concluded Dr. Schwartz's opinion was inconsistent

with his treatment notes.

                b.    Level of Treatment

                The ALJ also discounted Dr. Schwartz's opinion on

the ground that Plaintiff "has not received the level of

treatment one would see with an individual experiencing

disabling psychological symptomatology resulting in a lack of

employ-ability on any level."      Tr. 21.     The ALJ, however, did

not offer any evidence or explanation to support this

conclusion.

                Because the ALJ's conclusion is not supported by

or consistent with the record, the Court concludes the ALJ erred

when he discounted Dr. Schwartz's opinion based on an



26 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 27 of 36




insufficient level of treatment.

                 c.   Psychosocial Stressors

                 The ALJ also discounted Dr. Schwartz's opinion on

the ground that a progress note on March 19, 2019, by Dana

O'Mary, F.N.P., Plaintiff's primary-care provider, stated

Plaintiff's psychological symptoms stem from psychosocial

stressors rather than acute episodes of depression, anxiety, or

PTSD triggers.   Tr. 21, 533.

                 F.N.P. O'Mary, however, noted Plaintiff has a

history of PTSD ("3 dead husbands," a breakup with her boyfriend

who had "psychological problems," and arguments with friends),

and Plaintiff reported "worsening anxiety attacks with the

recent stressors."    Tr. 533.    Notably, this record is after

Dr. Schwartz's assessment of Plaintiff's limitations on March 5,

2019, and, therefore, they do not constitute a legitimate

conflict with Dr. Schwartz's opinion.        Plaintiff asserts it is

reasonable to conclude these stressors made Plaintiff's symptoms

worse rather than creating them.      The Court agrees.

                 On this record the Court concludes the ALJ erred

when he discounted the persuasiveness of Dr. Schwartz's medical

opinion based on a conflict with the progress note by



27 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 28 of 36




F.N.P. O'Mary.

           In summary, the Court concludes the ALJ erred in his

evaluation of the persuasiveness of the medical opinions of

Drs. Roman and Schwartz under the new regulations.

III. The ALJ did not provide legally sufficient reasons for
     adopting the nonexamining physicians' assessments of
     Plaintiff's RFC.

     Plaintiff contends the ALJ erred when he adopted the

opinions of nonexamining, state-agency medical consultants

Martin Kehrli, M.D.; Ben Kessler, Psy.D.; Thomas Davenport,

M.D.; and Scott Kaper, Ph.D.

     A.    Standards

           As noted, the Commissioner “will no longer give any

specific evidentiary weight to medical opinions; this includes

giving controlling weight to any medical opinion."             Revisions to

Rules Regarding the Evaluation of Medical Evidence (Revisions to

Rules), 2017 WL 168819, 82 Fed. Reg. 5844, at 5867-68 (Jan. 18,

2017).    See 20 C.F.R. § 404.1520c(a).      Instead the Commissioner

must consider all medical opinions and "evaluate their

persuasiveness" based on "supportability" and "consistency"

using the factors specified in the regulations.             20 C.F.R.

§ 404.1520c(c).



28 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 29 of 36




     B.      Analysis

             On July 5, 2017, Dr. Kessler diagnosed Plaintiff with

bipolar disorder, depression, and PTSD.         He assessed Plaintiff's

mental RFC and concluded Plaintiff has the ability to remember

and to understand only simple instructions; can carry out and

maintain concentration, persistence, and pace for only simple

tasks; is limited to cursory contact with coworkers; and is

limited to only occasional contact with the general public.

Tr. 88-89.

             On July 6, 2017, Dr. Kehrli assessed Plaintiff's

physical RFC and concluded Plaintiff is limited to medium work;

can only lift and carry 50 pounds occasionally and 25 pounds

frequently; can stand and/or walk for six hours in an eight-hour

workday; and can sit for six hours in an eight-hour workday.

Tr. 86-87.

             On February 6, 2018, Dr. Kaper issued an evaluation of

Plaintiff's mental RFC (Tr. 120-22) that is identical to

Dr. Kessler's evaluation.      On the same date Dr. Davenport issued

an evaluation of Plaintiff's physical RFC (Tr. 103-04) that is

also identical to Dr. Kehrli's evaluation.

             The ALJ adopted the assessments of the nonexamining



29 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 30 of 36




consultants, but he limited Plaintiff to light work rather than

medium work.   Tr. 22.   The ALJ noted:

                  The State agency consultants are highly qualified
                  medical sources who are also experts in the
                  evaluation of medical issues in disability claims
                  under the Act. The regulations provide that
                  treating and examining relationships are more
                  persuasive than nonexamining relationships by
                  nature. [Citation omitted]. However, the State
                  agency examiners have familiarity with the
                  medical evidence and an understanding of the
                  disability program's policies, and evidentiary
                  requirements such that appropriate consideration
                  has been given to their determinations.

Tr. 22.   The Commissioner contends the ALJ satisfied the

articulation requirements when he found the state-agency

opinions "understated" Plaintiff's physical limitations and were

not persuasive.    Def.'s Br. at 15.

           The articulation requirements of the new regulations

provide the Agency will "explain how we considered the

supportability and consistency factors for a medical source's

opinions or prior administrative medical findings in your

determination or decision."      20 C.F.R. § 404.1520c(b)(2).           The

ALJ, however, stated only that he adopted the state-agency

doctor's opinions because they "are highly qualified" and "have

familiarity with the medical evidence and . . . the disability

program's policies."     Tr. 22.   In addition, the ALJ did not


30 - OPINION AND ORDER
      Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21    Page 31 of 36




provide any explanation as to how the objective medical evidence

supported the nonexamining doctors' opinions or why their

opinions were consistent with the evidence.

           Accordingly, on this record the Court concludes the

ALJ failed to provide legally sufficient reasons for adopting

the opinions of Drs. Kehrli, Davenport, Kessler, and Kaper

regarding Plaintiff's RFC.

IV.   The ALJ failed to provide legally sufficient reasons for
      discounting the statements of the lay witnesses.

      Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for rejecting the lay-witness

statements of Guthrie Crawford, Jon Correll, George Rode, and

Doyle Shaw, Plaintiffs' friends, and Jon S., Plaintiff's

brother, regarding Plaintiff's symptoms.

      A.   Standards

           Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."               Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).          The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."                Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.


31 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 32 of 36




2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.        Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every

witness's testimony on a[n] individualized, witness-by-witness

basis.    Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."    Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012).    Although the ALJ must consider evidence from nonmedical

sources pursuant to § 404.1520c(d) of the new regulations, the

ALJ is "not required to articulate how [he] consider[s] evidence

from nonmedical sources" and he does not have to use the same

criteria as required for medical sources.          The regulations,

however, do not eliminate the need for the ALJ to articulate his

assessment of the lay-witness statements.

     B.     Analysis

            Crawford reports Plaintiff gets upset, has outbursts,



32 - OPINION AND ORDER
       Case 6:20-cv-00439-BR    Document 12   Filed 02/12/21   Page 33 of 36




and "just leaves" when stressed.         He noted Plaintiff gets upset

when she cannot remember things and has outbursts that she has a

hard time controlling.         Tr. 327-32.    Rode described Plaintiff as

a "[v]ery sweet person until something goes wrong or not

expected," and then Plaintiff starts to "tense up," quiver,

raises her voice, and "get[s] close to abusive."               Tr. 376.        Shaw

described Plaintiff as a "really nice person" until she has a

PTSD episode and starts crying.         Tr. 374.      Correll also stated

Plaintiff has frequent episodes at night, wakes up in tears, and

"will jump in her car and leave, spending the night in her car

crying."    Tr. 360.    Jon S., Plaintiff's brother, noted the

stress and abuse that he and Plaintiff went through as children,

but he described Plaintiff as a "very good person overall."

Tr. 372.

            The ALJ "considered the supportive statements and

observations . . . concerning [Plaintiff's] impairments and

associated decreased work capacity" when assessing Plaintiff's

RFC.   Tr. 22.    The Commissioner contends these statements

"mirrored" Plaintiff's symptom testimony, and the ALJ reasonably

gave more weight to the objective medical evidence than to the

lay-witness statements.



33 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 34 of 36




          The ALJ ultimately concluded the lay-witness

statements are "neither inherently valuable or persuasive when

compared to the objective medical evidence" (Tr. 22), but he did

not provide an assessment of the lay-witness statements.

As noted, although the ALJ is not required to use the same

factors as required for medical sources, he is still required to

articulate his analysis and his reasons for discounting such

statements.   See Joseph R. v. Comm'r of Soc. Sec., No. 3:18-cv-

01779-BR, 2019 WL 4279027, at *12 (D. Or. Sept. 10, 2019).

          On this record the Court concludes the ALJ erred when

he failed to articulate his reasons for discounting the lay-

witness statements.



                                 REMAND

     The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.          The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."      Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for



34 - OPINION AND ORDER
       Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 35 of 36




determining when evidence should be credited and an immediate

award of benefits directed."        Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).      The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:     Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.               Id. at 1178

n.2.

       As noted, the Court has concluded the ALJ erred when he

failed to provide legally sufficient reasons supported by

substantial evidence in the record for discounting Plaintiff's

testimony regarding her mental-health symptoms, for discounting

the persuasiveness of the medical opinions of Drs. Roman and

Schwartz regarding Plaintiff's limitations, for adopting the

opinions of the state-agency nonexamining physicians over those

of the treating and examining physicians, and for failing to

articulate his reasons for discounting the lay-witness



35 - OPINION AND ORDER
     Case 6:20-cv-00439-BR   Document 12   Filed 02/12/21   Page 36 of 36




statements.    Thus, the Court concludes consideration of the

record as a whole establishes that the ALJ would be required to

find Plaintiff disabled and to award benefits to Plaintiff if

this evidence is credited.

     Accordingly, the Court remands this matter for the

immediate calculation and payment of benefits.



                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four

of 42 U.S.C. § 405(g) for the immediate calculation and payment

of benefits.

     IT IS SO ORDERED.

     DATED this 12th day of February, 2021.



                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




36 - OPINION AND ORDER
